Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Preliminary Amendment, filed 11/21/2018, has been entered.
Claim 17 is cancelled.
Claims 1-16 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 9 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Lommes (“Lommes”) [U.S Patent Application Pub. 2009/0236541 A1] in view of Yazdanfar et al. (“Yazdanfar”) [US 2010/0110572 A1]

Regarding claim 1, Lommes meets the claim limitations as follows:
A medical device (1) [Fig. 1-5: ‘an endoscope’] for the observation of a partly fluorescent object (2) [Fig. 1-5: ‘the subject 8’] such as tissue (3) comprising 
at least one fluorophore (4) [para. 0034: ‘detect a fluorescence emission and reflected light from the subject 8’], the fluorophore (4) absorbing light in at least one spectral excitation waveband (46) [Fig. 4, 5: ‘Ex 462’; para. 0050-0056] and emitting fluorescent light in at least one spectral emission waveband (54) [Fig. 4, 5: ‘Ex 462’; para. 0050-0056: ‘the fluorescent emission’], the medical device comprising: 

at least one filter system (16, 38) [Fig. 4-6: excitation filter 462: 655nm-678nm; emission filter 429: 690nm-750nm; para. 0050-0056], the filter system being arranged in a filter plane (18) [Fig. 4-5], wherein, in the filter plane, the filter system comprises a filter area (20) (i.e. 400nm-750nm) [Fig. 6: not shown] comprising a band pass filter (24) (i.e. 655nm-750nm) [Fig. 6, 8: band pass 655nm-750nm] having at least one passband (44), the passband (44) (i.e. 655nm-750nm) [Fig. 6: the passband 655nm-750nm] comprising at least one of the excitation waveband (46) (i.e. 655nm-678nm) [Fig. 6: Excitation Filter 655nm-678nm] and the emission waveband (54) (i.e. 690nm-750nm) [Fig. 6: Emission Filter 690nm-750nm], and a transmission window (22) [Fig. 4-6: the transmission window (400nm-750nm) including white filter 460 (400nm-655nm); excitation filter 462 (655nm-678nm); and emission filter 429 (690nm-750nm)] having a passband (48) (i.e. 400nm-750nm) which is wider than the passband (44) (i.e. 655nm-750nm) of the filter area (20).
Lommes does not disclose explicitly the following claim limitations (emphasis added):
at least one filter system (16, 38), the filter system being arranged in a filter plane (18), wherein, in the filter plane, the filter system comprises a filter area (20) comprising a band pass filter (24) having at least one passband (44), the passband (44) comprising at least one of the excitation waveband (46) and the emission waveband (54), and a transmission window (22) having a passband (48) which is wider than the passband (44) of the filter area (20). 
However in the same field of endeavor Yazdanfar discloses the deficient claim as follows: 
at least one filter system (16, 38), the filter system being arranged in a filter plane (18), wherein, in the filter plane, the filter system comprises a filter area (20) [Fig. 2A, 2B: disc 12] comprising a band pass filter (24) having at least one passband (44), the passband (44) comprising at least one of the excitation waveband (46) and the emission waveband (54), and a transmission window (22) [Fig. 2A, 2B show transmission window 14, 16 and 18 having passband of excitation filter 14, emission filter 16 and light access aperture 20; para. 0014] having a passband (48) which is wider than the passband (44) of the filter area (20). 

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Lommes and Yazdanfar as motivation to include filter assemblies disclosed by Yazdanfar so as to provide devices that enable scopes to perform multimodal optical imaging [Yazdanfar: para. 0006].


Regarding claim 2, Lommes meets the claim limitations set forth in claim 1.
Lommes does not disclose explicitly the following claim limitations (emphasis added):
The medical device (1) according to claim 1, wherein at least one of the filter area (20) and the transmission window (22) is comprised of disconnected regions (74).
However in the same field of endeavor Yazdanfar discloses the deficient claim as follows: 
wherein at least one of the filter area (20) and the transmission window (22) is comprised of disconnected regions (74) [Fig. 2A, 2B show disconnect regions: 14, 16, and 20; para. 0014]. 
Lommes and Yazdanfar are combinable because they are from the same field of fluorescent imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Lommes and Yazdanfar as motivation to include filter assemblies disclosed by Yazdanfar so as to provide devices that enable scopes to perform multimodal optical imaging [Yazdanfar: para. 0006].


Regarding claim 3, Lommes meets the claim limitations set forth in claim 1.
Lommes does not disclose explicitly the following claim limitations (emphasis added):
The medical device (1) according to claim 1, wherein the filter area (20) comprises at least one filter layer (64) which is not present in the transmission window (22).
However in the same field of endeavor Yazdanfar discloses the deficient claim as follows: 
wherein the filter area (20) comprises at least one filter layer (64)  [Fig. 2A, 2B, 3A, 3B show disconnect regions: 14, 16, and 20; para. 0014] which is not present in the transmission window (22). 
Lommes and Yazdanfar are combinable because they are from the same field of fluorescent imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Lommes and Yazdanfar as motivation to include filter assemblies disclosed by Yazdanfar so as to provide devices that enable scopes to perform multimodal optical imaging [Yazdanfar: para. 0006].



Regarding claim 6, Lommes meets the claim limitations set forth in claim 1.
Lommes does not disclose explicitly the following claim limitations (emphasis added):
symmetric about at least one radial direction (71) passing through an optical axis (14) of the medical device (1) at the filter plane (18).
However in the same field of endeavor Yazdanfar discloses the deficient claim as follows: 
wherein the transmission window (22) is symmetric about at least one radial direction (71) passing through an optical axis (14) of the medical device (1) at the filter plane (18) [Fig. 2A, 2B: transmission windows 14, 16 and 20 are symmetrical; Fig. 3A, 3B]. 
Lommes and Yazdanfar are combinable because they are from the same field of fluorescent imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Lommes and Yazdanfar as motivation to include filter assemblies disclosed by Yazdanfar so as to provide devices that enable scopes to perform multimodal optical imaging [Yazdanfar: para. 0006].


Regarding claim 9, Lommes meets the claim limitations set forth in claim 1.
Lommes does not disclose explicitly the following claim limitations (emphasis added):
The medical device (1) according to claim 1, wherein the filter system (16, 38) comprises at least one moveable filter element (80), which is supported moveably with respect to an optical axis (14), the moveable filter element (80) comprising at least one of the filter area (20) and the transmission window (22).

wherein the filter system (16, 38) comprises at least one moveable filter element (80) (i.e. ‘24’) [Fig. 4, 5: actuator 24], which is supported moveably with respect to an optical axis (14), the moveable filter element (80) comprising at least one of the filter area (20) and the transmission window (22) [Fig. 5]. 
Lommes and Yazdanfar are combinable because they are from the same field of fluorescent imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Lommes and Yazdanfar as motivation to include filter assemblies disclosed by Yazdanfar so as to provide devices that enable scopes to perform multimodal optical imaging [Yazdanfar: para. 0006].


Regarding claim 13, Lommes meets the claim limitations set forth in claim 1.
Lommes does not disclose explicitly the following claim limitations (emphasis added):
The medical device (1) according to claim 9, further comprising an actuator system (82) is provided, the actuator system (82) being operatively coupled to the at least one moveable filter element (80) and being adapted to move the at least one moveable filter element from a first position (84) to a second position (86) relative to the optical axis (14). 
However in the same field of endeavor Yazdanfar discloses the deficient claim as follows: 
(i.e. ‘24’) [Fig. 4, 5: actuator 24] and being adapted to move the at least one moveable filter element from a first position (84) to a second position (86) relative to the optical axis (14) [Fig. 5]. 
Lommes and Yazdanfar are combinable because they are from the same field of fluorescent imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Lommes and Yazdanfar as motivation to include filter assemblies disclosed by Yazdanfar so as to provide devices that enable scopes to perform multimodal optical imaging [Yazdanfar: para. 0006].



Regarding claim 14, Lommes meets the claim limitations as follows:
The medical device (1) according to claim 1, the medical device further comprising a light source (6) [Fig. 2, 4: Ex 223 and White 227; para. 0044], an observation zone (36) [para. 0034: ‘detect a fluorescence emission and reflected light from the subject 8’] and a viewing system (34) (i.e. FL Cam 228) [Fig. 2, 4] for viewing fluorescent tissue (3) [para. 0034: ‘detect a fluorescence emission and reflected light from the subject 8’] arranged in the observation zone (34), the light source (6) being configured to emit light (8) in the at least one fluorescence excitation waveband (46) [Fig. 2, 4: Ex 223; para. 0044] in the direction of the [Fig. 4-6: excitation filter 462: 655nm-678nm; emission filter 429: 690nm-750nm; para. 0050-0056] is arranged between at least one of the light source and the observation zone, and the observation zone and the viewing system.



Regarding claim 15, Lommes meets the claim limitations as follows:
The medical device (1) according to claim 1, wherein the at least one passband (44) (i.e. 655nm-750nm) [Fig. 6: the passband 655nm-750nm] of the band pass filter (24) comprises a spectral passband (44) which is restricted to one of the fluorescence emission wavebands (54) (i.e. 690nm-750nm) [Fig. 6: Emission Filter 690nm-750nm] and the fluorescence excitation wavebands (46) (i.e. 655nm-678nm) [Fig. 6: Excitation Filter 655nm-678nm].


Regarding claim 16, all claim limitations are set forth as claim 1 in the form of ‘A filter system’ and rejected as per discussion for claim 1.


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Lommes (“Lommes”) [U.S Patent Application Pub. 2009/0236541 A1] in view of Yazdanfar et al. (“Yazdanfar”) [US 2010/0110572 A1] further in view of MacKinnon et al. (“MacKinnon”) [US Pat. 6,110,106]]

Regarding claim 4, Lommes meets the claim limitations set forth in claim 1.
Lommes does not disclose explicitly the following claim limitations (emphasis added):
The medical device (1) according to claim 1, wherein the filter system (16, 38) comprises a light-transmissive substrate (26) on which the band pass filter (24) is arranged as at least one filter layer (64).
However in the same field of endeavor MacKinnon discloses the deficient claim as follows: 
wherein the filter system (16, 38) comprises a light-transmissive substrate (26) [col. 9, ll. 13-16: ‘plurality of substrates (such as optically clear glass or plastic or an absorbance filter such as a long pass filter)] on which the band pass filter (24) is arranged as at least one filter layer (64).
Lommes, Yazdanfar and MacKinnon are combinable because they are from the same field of fluorescent imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Lommes, Yazdanfar and MacKinnon as motivation to include filter assemblies disclosed by MacKinnon so as to provide devices that enable scopes to perform multimodal optical imaging [Yazdanfar: para. 0006].



Allowable Subject Matter

Regarding claim 5, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, 
Regarding claim 12, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/PETER D LE/
Primary Examiner, Art Unit 2488